13-01392-shl         Doc 295         Filed 02/23/21 Entered 02/23/21 19:24:01           Main Document
                                                  Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------------x

 In re:                                                            Chapter 11

 AMR CORPORATION, et al.,
                                                                   Case No. 11-15463 (SHL)
                                    Reorganized Debtors.

 --------------------------------------------------------------x

 CAROLYN FJORD, et al.,

                                           Plaintiffs

                    v.
                                                                   Adv. No. 13-01392 (SHL)
 AMR CORPORATION, et al.,
                                           Defendants.

--------------------------------------------------------------x


                   NOTICE OF APPEAL AND STATEMENT OF ELECTION



Part 1: Identify the appellant(s)

    1. Name(s) of appellant(s):

          Carolyn Fjord, Katherine R. Arcell, Keith Dean Bradt, Judy Bray, Jose M. Brito, Jan Marie

          Brown, Robert D. Conway, Judy Crandall, Rosemary D’Augusta, Brenda K. Davis, Pamela

          Faust, Don Freeland, Donald V. Fry, Gabriel Garavanian,; Harry Garavanian, Yvonne Jocelyn

          Gardner, Lee M. Gentry, Valarie Ann Jolly, Gail S. Kosach, Michael C. Malaney, Len Marazzo,

          Lisa McCarthy, Patricia Ann Meeuwsen, L. West Oehmig, Jr., Cynthia Prosterman, Deborah

          M. Pulfer, Dana L. Robinson, Robert A. Rosenthal, Bill Rubinsohn, Sondra K. Russell, Sylvia

          N. Sparks, June Stansbury, Clyde D. Stensrud, Wayne Taleff, Gary Talewsky, Annette M.

          Tippetts, Diana Lynn Ultican, J. Michael Walker, Pamela S. Ward, Christine O. Whalen
13-01392-shl     Doc 295     Filed 02/23/21 Entered 02/23/21 19:24:01              Main Document
                                          Pg 2 of 5


   2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of
      this appeal:
                                                      For appeals in a bankruptcy case and not in
       For appeals in an adversary proceeding.        an adversary proceeding.
       _X_ Plaintiffs                                 ___ Debtor
       ___ Defendant                                  ___ Creditor
       ___ Other (describe) ______________            ___ Trustee
                                                      ___ Other (describe) ________________


Part 2: Identify the subject of this appeal

   1. Describe the judgment, order, or decree appealed from: (1) Order Denying Plaintiffs’

       Requested Relief and Granting Judgment to Defendants Merged Entity American Airlines
       Group Inc., Dkt. 294 (Ex. 1), and all opinions and orders that merge therein, including but

       not limited to: (2) Memorandum of Decision in which the court granted judgment to

       defendants and denied plaintiffs relief, Dkt. 292 (Ex. 2); (3) Order Denying Plaintiffs’ Motion

       for Leave to File a Second Amended and Supplemental Complaint, Dkt. 206 (Ex. 3); (4) Order

       Granting in Part and Denying in Part Defendants’ Motion for Summary Judgment and

       Denying Plaintiffs’ Cross-Motion for Summary Judgment, Dkt. 176 (Ex. 4); (5) Bench

       Decision set forth in Transcript of Hearing re Bench Decision on August 29, 2018, Dkt. 177

       (Ex. 5); (6) Order Denying Plaintiff’s Motion for Leave to File a Second Amended and

       Supplemental Complaint and to Add Damages Claim and Demand for Jury Trial, Dkt. 117

       (Ex. 6); (7) Memorandum of Decision Re: Amended Motion to Amend and Supplement

       Complaint, Dkt. 115 (Ex. 7); (8) Order Granting in Part and Denying in Part Plaintiffs’ Motion

       for Leave to File an Amended Complaint to Add Damages Claim, Dkt. 102 (Ex. 8); (9)

       Memorandum of Decision Re: Plaintiffs’ Motion to Amend the Complaint, Dkt. 101 (Ex. 9).

   2. State the date on which the judgment, order, or decree was entered: February 22, 2021.

       Merging opinions and orders were entered January 29, 2021 (Dkt. 292); February 26, 2019

       (Dkt. 206); September 14, 2018 (Dkt. 176); August 29, 2018 (Dkt. 177); April 28, 2015 (Dkt.

       117); March 31, 2015 (Dkt. 115); March 31, 2014 (Dkt. 102); March 14, 2014 (Dkt. 101).
13-01392-shl      Doc 295     Filed 02/23/21 Entered 02/23/21 19:24:01              Main Document
                                           Pg 3 of 5



Part 3: Identify the other parties to the appeal
List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys.

                     Party                                             Attorney
 Plaintiffs Carolyn Fjord, Katherine R. Arcell,   Joseph M. Alioto
 Keith Dean Bradt, Judy Bray, Jose M. Brito,      ALIOTO LAW FIRM
 Jan Marie Brown, Robert D. Conway, Judy          One Sansome Street, 35th Floor
 Crandall, Rosemary D’Augusta, Brenda K.          San Francisco, CA 94104
 Davis, Pamela Faust, Don Freeland, Donald        (415) 434-8900
 V. Fry, Gabriel Garavanian,; Harry
 Garavanian, Yvonne Jocelyn Gardner, Lee M.       Theresa D. Moore
 Gentry, Valarie Ann Jolly, Gail S. Kosach,       LAW OFFICES OF THERESA D. MOORE, PC
 Michael C. Malaney, Len Marazzo, Lisa            One Sansome Street, 35th Floor
 McCarthy, Patricia Ann Meeuwsen, L. West         San Francisco, CA 94104
 Oehmig, Jr., Cynthia Prosterman, Deborah M.      (415) 613-1414
 Pulfer, Dana L. Robinson, Robert A.
 Rosenthal, Bill Rubinsohn, Sondra K. Russell,    Christopher Nedeau
 Sylvia N. Sparks, June Stansbury, Clyde D.       NEDEAU LAW FIRM
 Stensrud, Wayne Taleff, Gary Talewsky,           154 Baker Street
 Annette M. Tippetts, Diana Lynn Ultican, J.      San Francisco, CA 94117
 Michael Walker, Pamela S. Ward, Christine O.     (415) 516-4010
 Whalen
                                                  Lawrence G. Papale
                                                  LAW OFFICES OF LAWRENCE G. PAPALE
                                                  1308 Main Street Suite 117
                                                  St. Helena, CA 94574
                                                  (707) 963-1704

                                                  Stephen Karotkin
 Defendant AMR Corporation                        WEIL, GOTSHAL & MANGES LLP
                                                  767 Fifth Avenue
                                                  New York, NY 10153
                                                  (212) 310-8350

                                                  Daniel Murray Wall
 Defendant American Airlines                      Sadik Harry Huseny
                                                  LATHAM & WATKINS LLP
                                                  505 Montgomery Street, Suite 2000
                                                  San Francisco, CA 94111
                                                  (415) 391-0600

                                                  Daniel Murray Wall
 Defendant US Airways Group, Inc.                 Sadik Harry Huseny
                                                  LATHAM & WATKINS LLP
                                                  505 Montgomery Street, Suite 2000
                                                  San Francisco, CA 94111
13-01392-shl      Doc 295      Filed 02/23/21 Entered 02/23/21 19:24:01              Main Document
                                            Pg 4 of 5



                                                   (415) 391-0600

                                                   Daniel Murray Wall
 Defendant US Airways, Inc.                        Sadik Harry Huseny
                                                   LATHAM & WATKINS LLP
                                                   505 Montgomery Street, Suite 2000
                                                   San Francisco, CA 94111
                                                   (415) 391-0600



Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel
will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard
by the United States District Court. If an appellant filing this notice wishes to have the appeal heard
by the United States District Court, check below. Do not check the box if the appellant wishes the
Bankruptcy Appellate Panel to hear the appeal.

               _X_ Appellant(s) elect to have the appeal heard by the United States District Court
                 rather than by the Bankruptcy Appellate Panel.


Part 5: Sign below


_/s/ Joseph M. Alioto__________________                        Date: _February 23, 2021_______
Joseph M. Alioto
Alioto Law Firm
One Sansome Street, 35th Floor
San Francisco, CA 94104
(415) 434-8900
Counsel for Plaintiffs-Appellants
13-01392-shl      Doc 295       Filed 02/23/21 Entered 02/23/21 19:24:01                Main Document
                                             Pg 5 of 5


                                Certificate of Service
        The undersigned certifies he electronically filed the foregoing via the CM/ECF system for the

U.S. Bankruptcy Court of the Southern District of New York, thus sending the foregoing to the Clerk

of the Court and also effecting service on all attorneys registered for electronic filing.
Dated: February 23, 2021____

                                         /s/ Joseph M. Alioto
                                         Joseph M. Alioto
